         CASE 0:20-cv-02136-NEB-TNL Doc. 24 Filed 03/05/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA




DAVID JOHNSON,                                   Case No.: 0:20-cv-02136-NEB-TNL
                     Plaintiff,
                                                 [PROPOSED] ORDER OF
v.                                               DISMISSAL WITH PREJUDICE AS
                                                 TO DEFENDANT EXPERIAN
EXPERIAN INFORMATION                             INFORMATION SOLUTIONS, INC.
SOLUTIONS, INC.,
                 Defendant.



       Upon review of the Parties’ Stipulation of Dismissal with Prejudice of Defendant

Experian Information Solutions, Inc. (“Experian”), and good cause appearing;

       IT IS ORDERED that the above-entitled matter is hereby dismissed with prejudice,

as to Experian, with the parties to bear their own attorneys’ fees and costs. The Clerk of

the Court shall terminate the action as there are no remaining defendants in this matter.

       SO ORDERED this ________ day of ________________, 2021.

                                                   BY THE COURT:



                                                   The Honorable Tony N. Leung
                                                   U.S. District Court Judge




                                             1
